Gillen, J.

concurring:
I concur, with the conclusion reached for the following reasons:
The plaintiffs established a tax escrow account with the defendant for the payment of the real estate taxes on this property, when the property was sold.
The 1964 tax bill was issued in the name of Otis Vaughn as the property was assessed to him as of January 1, 1964.
When the defendant deducted the sum of $199.60 from the escrow account (the .city having decreed this was the “Veteran’s Credit” on the 1964 tax bill) and paid the same to Vaughn this action was improper.
The defendant owed no obligation to Vaughn (the seller) that would justify this act.
The former owner (Vaughn) was a stranger to the mortgage relationship and the escrow agreement. Payment of the said $199.60 (the veteran’s credit) to Vaughn was a breach of the agreement between the plaintiffs and the defendant.